IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
J.S., A CHILD,

              Petitioner,

v.                                                      Case No. 5D16-794

STATE OF FLORIDA,

              Respondent.

________________________________/

Opinion filed March 24, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Robert Wesley, Public Defender, and
Laura Klossner, Assistant Public Defender,
Orlando, for Petitioner.

No appearance, for Respondent.


PER CURIAM.

       The petition seeking a belated appeal is granted. A copy of this opinion shall be

filed with the trial court and be treated as a notice of appeal from the January 25, 2016,

judgments and sentences in Case Nos. 2015-CJ-002732-A-O and 2015-CJ-005982-A-O,

in the Circuit Court in and for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.

PALMER, COHEN and EDWARDS, JJ., concur.